Citation Nr: 0607090	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
left knee injury, currently assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and her spouse

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1980 to July 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 RO decision which 
granted service connection for residuals of a left knee 
injury and assigned a 10 percent disability evaluation 
effective from November 23, 1999.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in July and December 2004, and that development 
was completed.  The case has since been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a left knee injury are not 
productive of flexion limited to 30 degrees, extension 
limited to 10 degrees, ankylosis, recurrent subluxation or 
lateral instability, dislocated semilunar cartilage, or 
removal of semilunar cartilage.
 
3.  X-ray evidence shows only minimal degenerative changes of 
the left patellofemoral joint, which have been attributed to 
aging rather than the veteran's service-connected residuals 
of a left knee injury.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5256-5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2001, prior to the initial rating 
decision in July 2001, which granted service connection for 
residuals of a left knee injury and assigned a 10 percent 
disability evaluation effective from November 23, 1999.  The 
veteran filed her notice of disagreement (NOD) in October 
2001 in which she disagreed with the initial evaluation 
assigned for her left knee disability.  As such, the appeal 
of the assignment of the initial evaluation for residuals of 
a left knee injury arises not from a "claim" but from an 
NOD filed with the RO's initial assignment of a rating.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran about the 
information and evidence that is necessary to substantiate 
the claim for a higher initial evaluation for residuals of a 
left knee injury.  It is acknowledged that the May 2001 VCAA 
letter was sent in connection with the veteran's claim for a 
service connection for residuals of a left knee injury and 
not in connection with her claim for a higher initial 
evaluation.  It is also noted, however, the April 2002 SOC 
and May 2002, September 2002, December 2002, August 2003, 
November 2003, August 2005, and October 2005 Supplemental 
Statements of the Case (SSOC) notified the veteran of the 
reasons for the denial of her application and, in so doing, 
informed her of the evidence that was needed to substantiate 
her claim for a higher initial evaluation for residuals of a 
left knee injury.  In fact, the April 2002 SOC and the August 
2003 SSOC provided the veteran with the schedular criteria 
used to evaluate her service-connected left knee disability, 
namely Diagnostic Codes 5003, 5257, 5258, 5260, and 5261.

In addition, the RO notified the veteran in the January 2002 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letters indicated that 
reasonable efforts would be made to help her obtain the 
evidence necessary to support her claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on her claim. 

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
May 2001 and January 2002 letters notified the veteran that 
she must provide enough information about her records so that 
they could be requested from the agency or person that has 
them.  The January 2002 letter also requested that she 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  In addition, the May 2001 
and January 2002 letters stated that it was still her 
responsibility to ensure that her records were received by 
VA.  

Although the VCAA notice letters that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  In this regard, the RO has informed the appellant 
in the rating decision, SOC, and SSOCs of the reasons for the 
denial of her claim and, in so doing, informed her of the 
evidence that was needed to substantiate that claim.

Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Further, the content of the 
notices provided to the veteran has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The notices informed him 
of the information and evidence that was not of record that 
was necessary to substantiate the claim, what VA would seek 
to provide, as well as what the claimant was expected to 
provide.  The veteran was also informed to provide any 
evidence in his possession that would help to substantiate 
his claims.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was also afforded VA 
examinations in May 2001 and March 2005.  

The Board does acknowledge the veteran's contention in her 
December 2005 informal brief that she has not been afforded 
an adequate examination.  However, the Board finds that the 
March 2005 VA examination is adequate for purposes of this 
appeal.  The examination was conducted by a physician who 
considered factors relevant to the veteran's claim, and the 
examination report contains findings pertinent to the 
evaluation of the veteran's residuals of a left knee injury 
under governing law and regulations.  In addition, the 
veteran has not identified or submitted any additional 
medical evidence that suggests that her service-connected 
residuals of a left knee injury have increased in severity or 
that the March 2005 VA examination is inadequate for rating 
purposes.  Thus, the Board finds that further examination is 
not necessary, as there is sufficient medical evidence upon 
which the Board may base its decision.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

VA has also assisted the veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Law and Analysis

The veteran contends that she is entitled to a higher initial 
evaluation for residuals of a left knee injury.  More 
specifically, the veteran claims that the current evaluation 
assigned for her disorder does not accurately reflect the 
severity of the symptomatology associated with that 
disability.

A rating decision dated in July 2001 granted service 
connection for residuals of a left knee injury and assigned a 
10 percent disability effective from November 23, 1999.  That 
determination was based on a review of the veteran's service 
medical records and treatment records as well as on the 
findings of a VA examination performed in May 2001.  During 
the pendency of the appeal, the veteran's 10 percent 
disability has remained in effect until the present time.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran's residuals of a left knee injury are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5260, as analogous to limitation of 
flexion.  Rating by analogy is appropriate where an unlisted 
condition is encountered, and a closely related condition 
which approximates the anatomical localization, 
symptomatology and functional impairment is available. See 38 
C.F.R. §§ 4.20, 4.27 (2005).

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
her residuals of a left knee injury.  The medical evidence of 
record does not show her to have flexion limited to 30 
degrees.  In this regard, the May 2001 VA examination found 
the veteran to have active flexion to 100 degrees and passive 
flexion to 120 degrees with pain, and VA medical records 
dated in November 2001 noted that she had full active and 
passive range of motion.  In addition, VA medical records 
dated in March and April 2002 indicated that she had flexion 
to 130 degrees, and VA medical records dated in March and May 
2003 document the veteran as having full flexion.  The March 
2005 VA examination also found her to have 80 degrees of 
flexion without pain and 110 degrees of flexion with pain.  
Parenthetically, the Board notes that a normal range of the 
knee is zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate 
II.  As such, the veteran has not been shown to meet the 
criteria for an evaluation in excess of 10 percent for 
limitation of flexion under Diagnostic Code 5260.  

The Board has also considered whether the veteran is entitled 
to a higher or separate evaluation under Diagnostic Code 
56261. See VAOPGCPREC 9-2004 (September 17, 2004).  Under 
that diagnostic code, a 10 percent disability evaluation is 
contemplated for extension limited to 10 degrees, and a 20 
percent disability evaluation is warranted when extension is 
limited to 15 degrees.  However, the medical evidence of 
record does not show the veteran to have limitation of 
extension.  In this regard, the Board notes that the May 2001 
VA examination found her to have full extension, as did VA 
medical records dated in March and May 2003.  In addition, VA 
medical records dated in November 2001 documented the veteran 
as having full passive and active range of motion, and VA 
medical records dated in March and April 2002 indicate that 
she had extension to zero degrees   The March 2005 VA 
examiner also commented that the veteran had extension to 
zero degrees.  As noted above, a normal range of the knee is 
zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  As 
such, the veteran has not been shown to meet the criteria for 
a compensable evaluation for limitation of extension.  
Therefore, the Board finds that the veteran is not entitled 
to a higher or separate evaluation under Diagnostic Code 
5261.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, and removal of semilunar cartilage, the Board 
finds that the criteria for a rating in excess of 10 percent 
for her left knee disability are simply not met.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 5258, and 5259 
(2005).  In this regard, the medical evidence of record does 
not show the veteran to have ankylosis, recurrent subluxation 
or lateral instability, dislocated semilunar cartilage, or 
the removal of semilunar cartilage.  In fact, the March 2005 
VA examiner indicated that the veteran did not have 
ankylosis, laxity, or instability.  In addition, numerous VA 
medical records as well as the May 2001 VA examiner indicated 
that the veteran's left knee was stable to anterior, 
posterior, varus, and valgus stress, and VA medical records 
dated in May 2003 noted that her knee was stable in the 
medical, lateral, anterior, and posterior planes.  The Board 
further observes that a 10 percent disability evaluation 
represents the maximum schedular rating available under 
Diagnostic Code 5259.  Therefore, the Board finds that the 
veteran is not entitled to a higher or separate evaluation 
under Diagnostic Codes 5256, 5257, 5258, and 5259.

In addition, the Board has considered whether the veteran 
would be entitled to a separate evaluation for arthritis of 
the left knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5002-
5010.  See VAOPGCPREC 9-98 or VAOGCPREC 23-97.  However, x-
rays have not confirmed the presence of arthritis in her left 
knee that is attributable to her service-connected 
disability.  In fact, x-rays obtained in January and May 2002 
did not reveal any degenerative changes, and March 2002 and 
April 2003 MRIs were essentially negative.  The Board does 
observe that x-rays obtained in conjunction with the March 
2005 VA examination showed minimal degenerative changes at 
the patellofemoral joint.  However, to the extent the veteran 
does have arthritis, the Board notes that the March 2005 VA 
examiner stated that the etiology was most likely due to the 
normal effects of aging rather than due to her service-
connected injury.  The examiner explained that an April 2003 
MRI did not find any degenerative changes, which indicated 
that the minimal findings were not longstanding.  Therefore, 
the Board finds that the veteran is not entitled to a 
separate evaluation for arthritis of her left knee.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of a left 
knee injury is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's left knee is contemplated in the currently assigned 
10 percent disability evaluation under Diagnostic Code 5299-
5260.  Indeed, the July 2001 rating decision specifically 
contemplated this pain in its assignment of the 10 percent 
disability evaluation under Diagnostic Code 5299-5260.  
Moreover, given the fact that the veteran does not meet the 
criteria for a compensable evaluation under Diagnostic Code 
5260, it appears that the veteran's 10 percent evaluation was 
assigned on the basis of painful motion.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  The Board does observe that 
the March 2005 VA examination found the veteran to have pain 
on range of motion as well as decreased range of motion with 
repetitive use; however, the examiner also stated that there 
was no weakened movement, fatigability, or incoordination.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
veteran's residuals of a left knee injury.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of a left knee injury have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of her disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left knee disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a left knee injury is denied. 



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


